TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                       NO. 03-21-00164-CV


                                         C. C., Appellant

                                                  v.

                Texas Department of Family and Protective Services, Appellee


                 FROM THE 146TH DISTRICT COURT OF BELL COUNTY
    NO. 315,071-B, THE HONORABLE CHRISTOPHER L. CORNISH, JUDGE PRESIDING



                                            ORDER


PER CURIAM

               Appellant C. C. filed her notice of appeal on April 1, 2021. The appellate record

was complete on April 14, 2021, making appellant’s brief due on May 4, 2021. On May 4, 2021,

counsel for appellant filed a motion for extension of time to file appellant’s brief.

               The rules of judicial administration accelerate the final disposition of appeals

from suits for termination of parental rights. See Tex. R. Jud. Admin. 6.2(a) (providing 180 days

for court’s final disposition). The accelerated schedule constrains this Court’s leeway in granting

extensions. In this instance, we will grant the motion and order Yolanda Cortes Mares to file

appellant’s brief no later than May 24, 2021. If the brief is not filed by that date, counsel may be

required to show cause why she should not be held in contempt of court.

               It is ordered on May 10, 2021.



Before Chief Justice Byrne, Justices Baker and Smith